 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain,or refrain from becoming orremaining members of any labor organization.VARGEO, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office (614NationalNewark Building,744 Broad Street,Newark, New Jersey;TelephoneNumber MAiket 4-6151)ifthey have any question concerning this notice orcompliancewithits provisions.United Wire and Supply CorporationandUnited Steelworkersof America,AFL-CIO.Case No. 1-CA-3474.May 1, 1962DECISION AND ORDEROn February 27, 1962, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, exceptions to the Intermediate Reportand supporting briefs were filed by the Respondent and the General.Counsel.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record, andhereby adopts the findings,' conclusions, and recommendations of the'Trial Examiner with the exceptions and modifications herein noted.Contrary to the Trial Examiner,2 we do not find that the Respondentdemoted and constructively discharged Subforeman Adams becauseof his failure or refusal to follow orders and engage in the unlawful,surveillance of employee Squillante.Upon the entire record, we are not satisfied that the General Counselhas established by a preponderance of the evidence that Adams was1The GeneralCounsel exceptedto the TrialExaminer'sfailure tofind that SupervisorRogers unlawfully interrogated employee Martin onMay 15, 1961,and that Supervisor.These exceptionsappear to raise issues of credibility which were not resolvedby theTrial Examiner. Inview thereof,and as the resolution of these issues would not affect the Order, we make no'findings of these matters.'Member Brown would affirm the Trial Examiner's findings and conclusions thatRespondent violated Section 8(a) (1) ofthe Actrespecting Adams.He accordingly doesnot join the majority's reversal in this regard.137 NLRB No. 2. UNITED WIRE AND SUPPLY CORPORATION9selected for demotion for a discriminatory reason.The reorganiza-tion and consolidation of departments which required Respondent tochoose between Canario and Adams were, in the words of the TrialExaminer, "made in good faith and had no connection with the unioncampaign."When Adams was demoted, three other supervisors werealso demoted, two of whom had more seniority as supervisors thanAdams.The Respondent testified that the principal reason for se-lecting Canario rather than Adams was Canario's greater skill andexperience with the machinery in the two departments.This testi-mony stands uncontradicted.Another reason assigned by Respondentfor selecting Canario over Adams was Adams' inability to maintainsatisfactory relations with several men working under him.TheTrial Examiner viewed this reason as suspect because Adams hadnever been disciplined or demoted for this deficiency.However, therecord discloses that Burdon had occasion to discuss Adams' personnelproblems with him.And while the Respondent may not have viewedAdams' relations with employees as so unsatisfactory as to warrant ademotion or disciplinary action, its consideration of that factor, whenforced to choose between Adams and another in the course of a legiti-mate reorganization, is natural and understandable.We thereforedo not adopt the aforesaid finding of the Trial Examiner.Accord-ingly, we shall dismiss the complaint insofar as it pertains to thedemotion of Adams. Cf.Southwest Shoe Exchange Company,136NLRB 247.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, United Wire andSupply Corporation, Cranston, Rhode Island, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees by in-terrogating them about their union activities or ideas, threateningthem with reprisals therefor, keeping their union activities under sur-veillance or creating such an impression, restraining or discontinuingtheir normal duties or activities because of their union activities orsympathies, preventing them from engaging in union solicitation ordiscussion on Respondent's premises on their free and nonworkingtime.(b) In any like or related manner interfering with, restraining,,or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in any other concerted activities for the. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Cranston, Rhode Island, copies of thenotice attached hereto marked "Appendix." ICopies of said notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by the Company's authorized representative,be posted by the Company immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, or covered by anyother materials. In view of the extensive antiunion pamphleteeringengaged in by Respondent and its practices of keeping its employeesinformed in such manner on matters of mutual interest, it is furtherordered that copies of said notice similarly signed also be distributedindividually to Respondent's employees either by mail or by inclusionwith their pay.(b)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Decision and Order, what stepsthe Company has taken to comply herewith.It is further ordered that the complaint, insofar as it alleges thatthe Respondent violated the Act by unlawfully discriminating againstSupervisor Steven Adams, be, and the same is, hereby dismissed.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :NE WILL NOT interfere with, restrain, or coerce our einp]oyeesby interrogating them about their union activities or ideas,threaten them with reprisals therefor, keep their union activitiesunder surveillance or create such an impression, restrain or dis-continue their normal duties or activities because of their unionactivities or sympathies, prevent them from engaging in union UNITED WIRE AND SUPPLY CORPORATION11solicitation or discussion on Respondent's premises on their freeand nonworking time.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiring membership in a labor organization as a conditionof employment, as authorized by Section 8(a) (3) of the Act.UNITED WIRE AND SUPPLY CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (24 School Street, Boston 8, Massachusetts; Telephone Number,LAfayette 3-8100) if they have any question concerning this noticeor compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed May 15,1961,on behalf of United Steelworkers of America,AFL-CIO,herein called the Union or the Charging Party, against United Wire andSupply Corporation,herein called the Company or the Respondent,theGeneralCounsel of the National Labor Relations Board, herein called the General Counseland the Board, respectively,issued a complaint on July 28, 1961,alleging thatRespondent had engaged in unfair labor practices affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and(7) of the National LaborRelations Act, as amended,61 Stat. 136, herein called the Act.The complaint in substance alleged that Respondent on various dates and byvarious named supervisors(1) interrogated employees about their union activity,(2) kept under surveillance the employees'union activities,(3) threatened employeeswith discharges and reprisals if they joined the Union,(4) harassed employees byfollowing them around the plant and holding them up to ridicule because of theirunion activities,(5) prohibited union solicitation on company premises at any time,(6) created the impression among the employees that their union activities wereunder surveillance,(7) relieved its employees of customary duties and restrictedtheir movements in the plant because of their union activities,(8) took disciplinaryaction against certain employees because of their union activities,and (9)demotedor discharged a supervisor,Steven Adams,because of his failure or refusal toengage in 8(l) conduct against an employee.In its duly filed answer the Respondent denied the commission of any unfairlabor practices.A hearing on the matter was held in Providence,Rhode Island, before Eugene E.Dixon, the duly designated Trial Examiner,on various dates between August 7 andNovember 15, 1961.All parties were represented by counsel and were affordedfullopportunity to examine and cross-examine witnesses,to introduce evidence,to present oral argument,and thereafter to file briefs as well as proposed findingsof fact and conclusions of law.Briefs have been received from all parties. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Rhode Island corporation with its principal office and place ofbusiness in the city of Cranston, Rhode Island, where it is engaged in the manu-facture, sale, and distribution of copper, brass, and aluminum tubing and wire andsilver-brass alloys, and related products. In the course and conduct of its businessRepondent causes large quantities of copper, brass, aluminum, and silver used byit in the manufacture of tubing, wire, and alloys to be purchased and transported ininterstate commerce from and to various States of the United States other than theState of Rhode Island, and causes substantial quantities of tubing, wire, and alloysto be sold and transported from its Cranston plant in interstate commerce to Statesof the United States other than the State of Rhode Island.Respondent annuallyreceives materials at the Cranston plant having a value in excess of $50,000 directlyfrom points outside the State of Rhode Island and ships its finished products havingan annual value in excess of $50,000 from its Cranston plant directly to pointsoutside the State of Rhode Island. I find that Respondent is engaged in commerceand that it is within the policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESIn May 1959 the Union began an organizing campaign at Respondent's Cranstonplant.After a period of handbilling and some initial contacts with employees,a meeting was arranged at the home of Hugh McDonald, one of the employees.This took place on November 11, 1960.A second meeting, also at McDonald'shouse, was held on November 26. Thereafter, meetings were held on various datesat the American Legion Hall in Cranston and the union hall in Providence.All ofthese meetings were attended by a group of 9 or 10 employees.At a meeting onApril 16 or 17 an organizing committee of five employees was selected, composed ofFrederick S. Zubyk, Almanzor M. Martin, Hugh J. McDonald, James J. Hart, andPompeii A. Francese.Beginning in the fall of 1960,almost simultaneously with the first union meeting,Respondent's general manager,F.W. Sullivan,began a prolific antiunion circulari-zation program directed at the employees.'From November 1, 1960, throughAugust 4, 1961, at least 29 communications were transmitted to the employees.These bulletins on occasion described in detail what went on at union meetingsand the number of employees attending? They often contradicted or denied positionstaken by the Union regarding Respondent's employment policies and took vigorousexceptions to what were described as libelous and untrue personal attacks againstSullivan.Almost invariably these communications (at least up to May 15 when thefirst charge was filed) 3 referred to the union supporters as agitators (usually setforth in upper case letters) and generally described their union activity as "under-ground" and "subversive" and their purpose as being to "stir up" or "foment" hatred,distrust, and unrest.4Invariably,Respondent's bulletins closed with a suggestion1The circularizing of its employees about matters of mutual Interest was an old prac-tice with Respondent2The bulletins of November 30, December 21, and April 21 did so.3Theie is a noticeable change of tone evident in Respondent commnnicafions aftercharges were filed.4For example, in his November 15 bulletin Sullivan saidWe have reasons to believe that a few discontented, trouble-making employees areagitating and "needling" their fellow employeesto foment dissatisfaction, dis-trust,and unrest in our organization . . . We do not know, definitely, if theseINSIDE AGITATORS are working under the direction of the OUTSIDE AGITATORS,but we suspect that they areWhy else would they do their dirty work secretively,seditiously, and underground? . . . Why must a few employees be secretive, sub-versive, and seditious in stirring up unrest and dissension'That's how the COM- UNITED WIRE AND SUPPLY CORPORATION13that there was nothing that the Union could do for the employees that they couldnot themselves accomplish better and at a savings of $5 a month or more in dues.In addition to the material transmitted by these bulletins, Respondent alsoconveyed concise messages to the employees on a large, outdoor signboard on itsproperty similar to those used on theater marquees.For instance there appearedsuch comments as "More underground dirty work.Don't attend their meetings.Don't get involved with Unions.Dirty business ... I still don't think we needa union."On occasion Sullivan would indicate by means of the marquee how manypeople had attended union meetings.In this context let us examine the evidence as to the specific 8(a)(1) allegations.5SurveillanceHugh McDonald testified that on Sunday, April 17, as he and James Hart, anotheremployee, were standing in front of the union hall at 511 Westminster Street inProvidence directing people to a 2 p.m. union meeting, a car drove by very slowly,practically stopping in front of the union office. In it were two men and a child.One of the men (not the driver) was Respondent's personnel manager, RaymondGarvey.He waved to the two employees-they waved back and went inside. Thenext day Garvey approached McDonald and said that that "was a funny way tofind out where the.union hall was" adding that he had not known where itwas.McDonald said, "You know now."If there was any question about Garvey's motive and the significance of his con-duct in the above matter, it is answered by his own testimony: He admitted that hehad learned of the impending meeting 2 or 3 days before it occurred.And becausemany employees had asked him where 511 Westminster Street was, he "thought(he)would try to find 511 Westminster Street."Accordingly, he got in his carthat Sunday and about 1:45 p.m. drove by that address.On this pass, he was "un-able to exactly ascertain if that was the Union Meeting Hall or not."He drovea couple of blocks away and parked, conjecturing whether he "should go by theplace again and see if [he] could locate it again" or go to the Elks Club nearby.At this point a fellow supervisor came along in a car.Garvey hailed him andprevailed upon him to give Garvey a ride up Westminster Street for the purposeof attempting again to "locate" the union hall.A few Sundays later, specifically on May 7, another union meeting was scheduledat the American Legion Hall in Cranston, Rhode Island.Again Hart and McDonaldamong others were standing outside the hall just prior to a 2 p in. meeting.Thistime, according to their undenied and credited testimony, Assistant General Man-ager Burdon drove slowly by three or four times keeping his hand to his face as ifto avoid identification.MUNISTS subvertand underminea government so they can take over control. Itseems to me that anything like this tactic is un-American. .. .In his January 6 bulletin he said:We have reasons to believe that the OUTSIDE AGITATORS have instructed theINSIDE AGITATORS to practice underground subversion, to stir up hatred, distrust,dissension, and dissatisfaction, in order to gain control of our organization for thebenefit ofunion bossesand their hirelings.Mentioning the "well-known Agitators," Sullivan questioned what they expected to getout of their union support and commented,God help the employees if some of these characters ever become stewards or localunion officials with power over fellow employees.Most of you know what kind ofpeople theyare. . . .6Section 8(a)(1) of the Act provides:(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of rights guar-anteed in Section 7 , . . .Section 7 provides:Employees shall have the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and shall also have the right to retrain from anyor all of such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employmentas authorized in Section 8(a) (3). 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no doubt and I find that the above conduct of both Garvey and Burdonwas surveillance of the employees' union meetings within the meaning of Section8(a)(1) of the Act.In this context, I also find that by describing in its bulletins what went on in unionmeetings and reported both in its bulletins and on its marquee the number of em-ployees who attended, Respondent created and meant to create the impression amongthe employees that theirunionactivitieswere under surveillance-conduct alsoviolative of Section 8(a)(1) 6R.L. Ziegler, Inc.,129 NLRB 1211;Miller ElectricManufacturingCo., Inc.,120 NLRB 298.Other 8(a)(1) ConductRespondent's book of "Employment Policy and Benefits," revised January 1958,provides under article IV, entitled "Causes for discharge," that (section 2, h) onecause for discharge, subject to warning procedure, is "Soliciting for any purpose oncompany premises." In the absence of any showing that such an all-inclusive re-striction prohibiting an employee'sunionsolicitionor activity on his own freetime was necessary to the safety or efficient operation of the plant (and no suchnecessity was shown), I find said rule to be an encroachment in violation of Sec-tion 8 (a)( I) of the Act on the rights guaranteed the employees in Section 7 thereof.Adrian Steel Co.,130 NLRB 847;Texas Aluminum Co., Inc.,131 NLRB 443.On December 8, Frederick Zubyk, one of the prounion employees, was given awarning card for distributing "unionflyers during the paid lunch period on thecompany's premises" in violation of the above rule.That the lunch period waspaid time does not absolve Respondent from a further violation of Section 8(a)(1)in connection with this card.1.F. Sales Company,82 NLRB 137;Mid-West MetallicProducts, Inc.,121 NLRB 1317;N.L.R.B.v.EssexWire Corporation d/bla EssexCorporation of California, 245F. 2d 589 (C.A. 9);Walton Manufacturing Company,126NLRB 697;The Bendix Corporation, Research Laboratories Division,131NLRB 599.Hugh McDonald, an employee of 22 years' standing and a member of the unionorganizing committee, testified as to two conversations with Assistant General Man-ager Burdon as follows:1.December 9:Burdon sent for him to come to the extrusion press.ThereBurdon began his remarks with, "I was surprised to hear that you were with theUnion."He further commented, "I am going to say what I have to say to you andif you wish, I will call theunion downtown and tell them the same thing."When McDonald started to ask what he meant, Burdon told him "to shut up and lis-ten."He told McDonald that he was not to leave his machine for any reason "but togo to the toilet, to go to the nurse or to go upstairs for coffee."He also told him thathe was not to go to the machine shop to get tools for the extrusion press which wasMcDonald's normal duty.He went on to say, "I got your job back when you werelaid off because of lack of work, and God knows I wish I never had." He also toldMcDonald that the first chance he got he would discharge him if he "did anythingagainstthe United Wire booklet-" that he would "personally fire" McDonald. Theinterview lasted 5 or 10 minutes and McDonald apparently said little or nothing.2. January 27:Burdon sent for him again-this time to come to the office. Bur-don took McDonald to the board of directors' room.There he asked McDonaldwhat he "hopedto gainwith theunionatUnitedWire."McDonald said, "Per-sonally, not a thing."Burdon said, "We know who the 9 people were at the meet-ing at your house . . . and what was said about Mr. Sullivan."McDonald deniedthat anything was said about Sullivan in any meeting.Burdon continued, saying"that some of the fellows from the United Wire had approached him and asked hime In his bulletin of June 28 (after charges had been filed) Sullivan made the statementthat he had "never asked any employee to spy on any union meeting" or to attend one;that he never knowingly intimidated,coerced, or discriminated against any employee andthat whatever information he had gotten came to him unsolicited from several employeesthat he had known for yearsEven if true, the coercive effect of his prior conduct is noteliminated by such fact or by his statement.Neither Respondent's intention nor theeffect of its conduct on the employees has any bearing on the lawfulness or unlawfulnessof its conduct.The standard by which an employer's conduct is measured in connectionwith Section 8(a) (1) of the Act is whether or not it is reasonably calculated or tends tointerfere with the employees' free exercise of rights guaranteed in the ActDixie ShirtCompany, Inc, 79NLRB 127, 128, enfd 176 F. 2d 969 (C.A. 4) ;Rubin Brothers Foot-wear, Inc, et at,91 NLRB 10, footnote 7;N.L.R.B. v.GeorgeW. Reed,206 F. 2d184 (C.A. 9). UNITED WIRE AND SUPPLY CORPORATION15why he didn't fire ... all of the men who were with the union."His answer hadbeen that Respondent"didn't do things like that."Burdon stated,"We know who Johnny Duva and Squillante are."He furthersaid that he had intended to call in the other people who had attended the meetingbut on learning that McDonald was the leaderhad decided to call him in "and let itgo at that."Burdon continued saying that "he had nothing personal against unions.He thought unions were all right.Itwas just that the people at the head of theunions.got all the money."He said he had a lot of respect for John L. Lewis;that he thought Lewis had done a fine job for the miners.He concluded his remarksby saying he would call McDonald in at a later date.He also told McDonald thatthe latter could tell .the Union about his remarks but that he would deny them.In his testimony,Burdon admitted mentioning the Union to McDonald and ad-mitted he might have said he knew who had attended the meeting.He also ad-mitted that he had told McDonald not to leave his press and had stopped him fromgetting tools,explaining that McDonald"was walking around too much" and thatgetting tools was the floorman's job and that the higher paid operators like McDonaldare not supposed to do it.On one occasion,he explained,he saw"McDonald as hecarried tools horseplaying with another man."He thereupon told McDonald hewanted lum back in his section.He denied threatening McDonald with any discipline if he engaged in unionactivities.He also denied threatening to discharge McDonald the first chance hegot explaining,"First of all,Ihave no right to fire'a man. It is in the book, andI have to follow the policy book.Mr. Sullivan has specifically told me I am nodifferent than any other man even though I am his assistant.We have a suspensionif the man warrants suspension."He told McDonald"that he would be treatedlike other employees,that this was considered a verbal warning for leaving his sec-tion, wandering and so forth;and if he continued to break the rules and policies ofour company we would turn cards into the Personnel Office as we do with otheremployees...Except for the foregoing denials, McDonald's testimony wasnot controverted.For reasons which will appear,I credit McDonald.Almanzor Martin,an employee of 16 years'standing and a member of the or-ganizing committee,testified as to various conversations with supervisory personnelas follows:1.December 9:Anthony Canario, supervisor of the aluminum mill, told Martinthat he was surprised to learn that Martin was among those attending a union meet-ing.Martin asked what difference it made if he attended a meeting he had beeninvited to.Canario replied that the Company knew who the nine employees werethat had attended the meeting and stated that it intended to make it hard for them.Martin replied that"the only way they can make it hard for me is to throw me out."Canario said,"Well, that would be hard enough."Canario in his testimony brandedMartin's testimony as a lie.There is little else in the testimony of Canario thanhis flat denial about this incident upon which to resolve the credibility here. Inview of my observation of Canario as he testified and in view of his admission else-where that he had interrogated Squillante about the latter's union activity, I aminclined to, and do credit Martin here.2.March 20:Burdon came to Martin at his work station and engaged him in along conversation.It started with a discussion about Respondent's grievance pro-cedure and why Martin had never used it. From there the conversation turned toRespondent's seniority practices and apparently how they affected job assignmentsand bonus earnings.Martin's position was that in general the Company's policiesdid not work as the Company claimed they did.He cited examples.The discussionbecame heated.Burdon accused Martin of calling him a liar.Martin denied it.At one point Burdon shouted and waved his finger at Martin saying, "You listen tome. From what things you have said,I gather you are a selfish inconsiderate person.You want all the seniority rules changed to suit you, and you twist words aroundto suit yourself."At one point Burdon said,"I see where the union has gotten to you"; at anotherpoint Burdon asked Martin what he expected to gain from a union.Martin repliedthat he expected to get a contract where the employees would have something tosay on company policies, on seniority,grievances,arbitration,and working condi-tions.Later on Burdon said he was not antiunion;that he thought John L. Lewishad done a great deal for the coal miners.Martin asked him if he would have thatmuch respect for Lewis if he were"outside organizing the plant."Burdon did notanswer.3.March 24:Burdon sent for Martin.In Burdon's office they continued theirdiscussion of the 20th.Burdon had all the bonus records of the day shift and thesecond shift for the year 1959.The discussion centered around these records.At 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDone point, Burdon said he did not think the employees needed a union, but con-ceded that where employees were being exploited a union was necessaryHe addedthat unions were "good in a lot of plants."In his testimony Burdon admitted that the subject of the Union came up in thesetwo conversations and admitted asking Martin something about what he thought hewould get out of a union.He explained that he went to talk to Martin because he"could see that he had troubles." It was Burdon's purpose to talk "about thegrievance procedure, seniority rules and the employment policy in general."Thiswas part of his job.He knew that Martin was dissatisfied because his press wasdown and he had been used on other jobs to keep him working. Burdon asked himwhy he did not use the grievance procedure if he thought his assignments wereunfair.There is no real conflict in the testimony of Martin and Burdon-I creditboth versions.The Men's Room IncidentMartin also testified that about 10 p.m. on March 28 he was in the men's room"finishing" a cup of coffee. James Hart, a fellow committee member, came in.About 5 minutes later Andrew Squillante, an active union supporter, came in.Besides these three there were five or six other employees in the men's room at thetime.When Squillante had washed his hands, General Foreman Pontarelli came in"and [they] all just left."About a half hour later, Martin's supervisor, Canario,told the employees as a group that if there was any more loitering in the men's roomwarning cards would be issued.?About the same time Hart's supervisor, Subfore-man DiGennaro, according to Hart's undenied and credited testimony,8 told him,"When you go to the toilet, do what you have to do and get out. You were seentalking to Andrew Squillante and Al Martin, and I caught hell because of thisinstance."Hart,who was a floorman,also testified without denial and credibly that on thissame day 9 he received instructions from DiGennaro that he was no longer to getcoffee for the men as had been his practice for about 4 years.A machine operator,Joe Silver, took over that unofficial duty, shutting off his machine for the half houror more that it took to fulfill the task.DiGennaro testified that Pontarelli had told him to tell Hart not to loiter in themen's room.At the same time he also told DiGennaro not to "send" Hart forcoffee any more but to send somebody else explaining that "it would be for produc-tion purposes and efficiency in the department." In his testimony Pontarelli testi-fied in effect that production in that section was down"because there was no onethere to load the benches." 10 (This latter was a duty of the floorman who, unlikethemachine operators, was not a premium pay man.)According to Pontarelli,this was a change he should have made long before he did.He also testified that inany event,as long as he was in charge it was his prerogative to send a premium payman to get the coffee if he wished.He further pointed out that the men can get theirown coffee if they want to and that in some sections they do so; that it is not neces-sarily the floorman's job;that Squillante(a floorman)"always has gone up becausehe has plenty of time to go up." It is also clear that Hart was not restricted fromgetting coffee for himself.The following day Hart was called to Pontarelli's office.There, the latter toldhim, "Kid, when I see it, I call it," and added that there was nothing personal in thewarning about the men's room matter and, in effect, that all had "been told."WhenHart claimed that he was the only one warned in the copper tube division, Pontarellireplied that "he assumed this was an error."7Respondent's rules(known by everyone as "the book") provide for a verbal warningto be followed by the issuance of a written "warning card" for a second offenseThiscard becomes part of the employee's permanent recordThe warning card can be"annulled"by the foreman after at least 6 months.The accumulation of four unannulledwarning cards is grounds for discharge.8Indeed, DiGennaro's testimony in substance corroborates Hart's.DiGennaro testifiedthat Pontarelli had told him that "he had seen Jimmy Hart and two of the other em-ployees loitering in the toilet"Pontarelli identified the other two as Martin andSquillante.9 There is some discrepancy in the record about the date oft his incident. Since thereis no doubt that it occurred the date is immaterial.iB In this connection Hart testified that if anyone ran out of material while he wasgetting coffee the section hand "might" fill in for him In any event, Hart tried to takecare of everything before he went for coffee. There was a standing rule that the threecleaning men would help him load everything up before he left UNITED WIRE AND SUPPLY CORPORATION17There is no doubt,as indicated in the testimony of both Martin and Hart, thatthe whole plant was aware of a "standing rule not to loiter in the men's room,"which had been in effect many years.Squillante-testified that of the five or six other employees in the men's room onthis occasion he was the only one to receive a warning from his supervisor, Canario.He also testified that he had never previously had a verbal warning. Squillante hadworked for Respondent about 15 years.Canario testified that he told every manunder his supervision "personally" that if they were caught loitering in the men'sroom "they would have a card turned in on them."According to Canario thisinformation was meant as a verbal warning to even those of his employees who hadnot been involved in the men's room incident. In view of the foregoing plus Martin'stestimony, I believe and find that Squillante was not the only one warned but thatCanario's warning was made to the group and not individually.Squillante also testified about a conversation he had with Burdon on March 29 asfollows: Burdon came to his work place and asked if he could have a few wordswith Squillante.The latter said, "Yes, you want me to continue working or shouldI stop?"Burdon said, "Stop, we are not that hungry." Then Burdon began, "I wouldlike to ask you some questions in regard to unionsAll this union business, whatis it in particular that you don't like about the Company?Let's start with thegrievance procedure,what don't you like about the grievance procedure?"Squillantereplied, "Well, the procedure is very good, but I don't see the third and final stepwhere Mr. Sullivan sits as judge and jury, and the final decision is his; the ultimateand final decision rests in his hands.His decisions cannot possibly be fair; they arebound to be in favor of the Company." Burdon said, "All right, what aboutseniority?"Squillante said, "Well, this company has never gone according toseniority; they have always fired anybody out of here regardless of seniority.Youthrow Steve Adams out of here after 27 years."When Burdon protested that Adamshad quit, Squillante said, "All right, I will give you the benefit of the doubt."Burdon said, "Don't get me wrong, I think unions are very good in fact.TheCoal Miners, for example, they do a beautiful job. John L. Lewis. That was a casewhere they definitely needed a union.The Steelworkers also, . . . they definitelyneeded a union.But here in United Wire I don't see wheic we need a union."Squillante said that he saw such need.Burdon said, "But unions have a tendencyto go too far."Squillante said, "If it wasn't for the fact that management had gonetoo far in the first place, there wouldn't be a union in this country today It ispeople like Mr.Sullivan that force people to rebel and join a union " Burdon said,"All right. I want you to know there are no secrets between me and Mr. Sullivan;anything that I know takes place in this mill I report to Mr. Sullivan. .Squillante said, "I know that, and I believe you.That is why when he says hedon't know what is going on in this building he is a liar."After some discussion about a laundry business in which Squillante is involved,Burdon asked, "In the event that the Union gets in, what part do you intend toplay in the Union? Do you intend to be president?" Squillante replied, "No.As amatter of fact, when the Union does get in when we organize this place, I haveinsisted already I do not want to be an officer."Burdon said, "When you get in?"Squillante replied, "Yes,we intend to organize the United Wire." Burdon said,"I hate to disagree with you; I don't think you will organize the United Wire."Burdon also told Squillante that he was fully aware of the men who were taking partin the union meetings. Squillante said,"Mr. Burdon, I don't attend secret meetings.We were down to Huey McDonald's house to have a meeting.My car was parkedright out front. If you had walked up and rang the bell, he would have let you in.I don't attend secret meetings like a communist like Mr.Sullivan says I am. I amno communist."As he left, Burdon said,"thank you very much for being frankand honest;Iwill see you again."The conversation lasted about 2 hours.In his testimony Burdon admitted talking to Squillante two or three times andthat the subject of the Union came up in these discussions.But he claimed that thetalkswere not started because of the Union.His explanation was that variouspeople had told him that Squillante and "his people" had started trouble.The sug-gestion was made that if Burdon talked to these people he might be able to "reason"with them and also find out if they had any grievances.If they had grievances it wassuggested he find out why they did not use the grievance procedure and find out ifthey did not think the Company was "following the policy book and also the seniorityrules."On cross-examination Burdon testified that the suggestions made to him abouttalking to Squillante and the union supporters had come from both supervisory andrank-and-file employees.Burdon testified that these people had come to him many649856-63-voi 1373 1sDECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes and asked why Respondent did not "get rid of the people who are causingtrouble among the employees "When asked what these troubles were, Burdonanswered, "these people continually.when I say `these people,' people havecome to me many, many times and asked why we don't get rid of the people whoare causing trouble among the employees. They named the people, and this is wherewe get part of the information.We get most of the information or all of theinformation from the employees of the United Wire. I am out in the shop quitea bit even though I am assistant general manager. I spend nights there, days, earlyin the morning.This is nothing unusual; I have done this since I have been backfrom the service as assistant personnel manager and have interviewed continuallyand have gone to these people continually and talked to them, and these people havecome to me and want to have us fire these people and then they make suggestionsof what we can do."When asked what the specific complaints were about Squillante,Burdon testified, "They thought that he had privileges they don't have: for example,going to the telephone whenever he wanted to.Any employee can go to a telephonewhen he has an emergency, but the number of times he went to a telephone, forexample, and called out. I don't know this; this is heresay, sir.They only told me.I am not there on the second shift."When asked what other complaints he hadabout Squillante, Burdon further testified, "We had complaints about the die room.He disobeyed a direct order.We don't allow people in the die crib.He deliberatelywent in to the inside of the window on one occasion. I asked Mr. Ciccone to tell himand warn him to stay away from the inside.He bothered people on the inside of thedie crib.A couple of weeks ago again he did the same thing, and I asked HarryPontarelli to speak to him again "According to Burdon they had been gettingthese complaints about Squillante for "a couple of years.. . .While Burdontalked to Squillante in part because of the suggestions from other employees, inpart he did so on his own initiative to see if he could do anything "to stop thetroubles [Respondent was] having among the employees."Squillante further testified that on April 17, the day after a union meeting, Fore-man Canario said to him, "I am not supposed to ask you this.Who are the officersyou elected at the meeting yesterday?" Squillante replied, "You will find out ingood time; the Union intends to come out with a flyer naming these officers."Canario also asked how many had attended the meeting.Later that day Squillante asked Canario why Hart no longer was allowed to get thecoffee for the men. Canario replied, "You can figure it out. I guess the companydoesn't want him walking around coercing everybody with respect to the Union."Still later that day, according to Squillante's further testimony, when he wastalking to Pompeii Francese, a member of the organizing committee, Canario cameby and said, "Who is this, one of the big organizers?Who is this, the president, thetreasurer?"Squillante said, "You will find out when we come out with a flyer."None of the foregoing testimony was denied by Canario Indeed, he admittedasking Squillante on one occasion how many men attended a union meeting. Icredit Squillante.On the following day, according to Squillante's further testimony, Canario said,"I know I am not supposed to ask thisHow many guys were at the meetingyesterday?"Squillante replied, "I will tell you ,the truth, about 20 or 25."Squillante testified credibly and without denial that before Subforeman Adamsleft the Company on March 17, he used to threaten Squillante with "reprisals" onthe part of the Company practically every night.This started in November afterSquillante became active in the Union.Adams told Squillante on a number ofoccasions about the Company telling him to get something on Squillante so thatthey could discharge him because he was active in the Union. Both Adams andGeneral Foreman Ciccone told him that Burdon had given orders that he was to bekept busy and that he was to stay in his section and not to go to the tool crib. Laterwhen Canario took over from Adams he told Squillante, "I received orders fromEddie Burdon about you.He wants you to be kept busy for 8 hours steady; hewants 8 hours' work out of you.When you get through doing your floor work, washthe floor, keep it clean.Wash it, dry it with saw dust.You don't have anythingto do, go to the pointers.You refuse to do that, I am to refer you to Mr. Burdon."Squillante also testified credibly and without denial that he was the only floorman inRespondent's employ who has to wash the floor and dry it with sawdust.On May 1, Squillante was given a warning card for "continual disturbance offellow employees."This card was signed by General Foreman Pontarelli andwitnessed by Subforeman Canario and Section Foreman Joe Lima.The reversedside of the card read as follows- "Men in the die crib had complained to me beforethat Squillante would ring the bell very loud and long and then duck and run away.They were afraid the sudden noise would cause them to put their hands in a runningchuck or grinder.Yesterday I witnessed the act myself.-Pontarelli." UNITED WIRE AND SUPPLY CORPORATION19On the same date, May 1,a memorandum from Sullivan to the supervisors en-titled"Work efficiency-employee relations"was posted on the bulletin board whereit could be seen by rank-and-file employees.In this bulletin Sullivan said that be-cause of the poor man-hour efficiency in the tube department he had spent a halfhour that evening observing the operation of the small tube section.He said hehad nothing but praise for the various employees in the department including thesection foreman,Joe Lima, for their performances.But he singled out the floorman(Squillante)without naming him for particular and detailed criticism.Sullivansaid that the floorman,evidently does not have enough to do; or, if he has, he doesn't do it.Tonight while I was watching he would walk up the aisle,count some ropes,scratch his head, put his hands on his hips, then walk over and pick up a pieceof paper at Joe Lima's desk then walk back again,either for the purpose oftrying to look busy, or to show me(he evidently knew I was observing him)that he had nothing to do, or for the purpose of aggravating a situation wherehe would be censured.This man gets good pay for working here, and he shouldwork like the rest of us to help us make our living.The bulletin went on to say that after watching Squillante, Sullivan told the sectionforeman what he had observed and had given instructions of a specific nature tokeep Squillante busy.The section foreman was also instructed to tell the otherworkmen that they were not being criticized and that Sullivan"had only praisefor the way they were doing their work."The bulletin also had this to say aboutSquillante.The floorman in this section,whom I have criticized,is, I realize,a well knownagitator; and it might be his intention to deliberately aggravate us into takingsome action relative to his work that he and the Outsiders could use as anaccusation of an unfair labor practice.I have evidence to believe that there'ssome truth in this; but,in spite of that, there is a limit to our patience.In his testimony Pontarelli described in more detail the matter upon whichSquillante was given a warning card. In his testimony Squillante denied that he everconducted himself as charged in the card and in Pontarelli's testimony.I creditPontai elli's version.Several employees testified about themselves or their fellow employees being con-tinually followed or watched by various supervisors.Thus, Almanzor Martin testi-fied as follows:In March after Pontarelli took over from Ciccone whenever Martinleft the press Pontarelli followed him.IfMartin went to the men's room Pontarellifollowed.Sometimes he would come into the men'sroom and sometimes standoutside.On occasion Martin as he was starting for the men'sroom would seePontarelli and would deliberately delay his arrival.On such occasions Pontarelliwould have arrived first.This lasted until about April 17.Then Pontarelli beganfollowing Hart in the same wayMartin observed one or two such occasions aweek, depending on where he was working.When Hart was coming away fromthe men's room Pontarelli would be 10 or 15 feet behind him.When Hart went intothe men's room Pontarelli would be standing near the coffee machine or near hisoffice.He would notice Pontarelli watching Hart when the latter went to the toolcrib and continue his watching until Hart returned to his section.Martin testified that he never saw Pontarelli following Squillante but he did seeSullivan watching from the catwalk the section where Squillante worked.He wouldnotice Sullivan watching on these occasions for as long as 5 minutes.On cross-examinationMartin admitted that Pontarelli also watched others than himself inthe department but insisted that Pontarelli always made it a point to watch himwhenever he left his post.On this same subject matter Hart testified as follows: After his March 28 warningabout the men's room,Pontarelli began following and watching him. In the be-ginning Hart thought it was merely a coincidence that when he would go to themen's room or leave his job Pontarelli always would be in the area.So Hartchanged his time for going to the men's room but Pontarelli was still there. Some-times he would walk by, sometimes he would look in,and sometimes he wouldcome in.Hart also testified about seeing Sullivan watching Squillante from thecatwalk.This sometimes occurred during the coffee break and would last for periodsof 10 or 15 minutes. Sullivan would stand there with his arms folded.The em-ployees used to comment,"He is checking somebody again."This went on fromJanuary to May.On this general subject Squillante testified:Before Adams left on March 17, ifhe saw Squillante go to the men's room he would follow him. This went on fromNovember until Adams left.As for Pontarelli,the latter has continued to follow 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim without letup.According to Squillante's further testimony before November,on his inspection rounds Sullivan was friendly and would wave to him occasionally.After the December union meeting, however, Sullivan began stopping on the catwalkfor progressively longer periods.On one occasion Squillante timed his presencethere at 35 minutes. Sullivan averaged about 3 nights a week in these catwalkobservations of his ranging anywhere from 5 to 20 minutes per period in length.Squillante further testified that since the charges were filed Sullivan "hasn't beenstopping there, just walks by."Besides the light thrown on this matter by the above-mentioned memorandum ofSullivan, he testified that the Company was going through a period of hard timesand he was looking for points which affected their operation economically.To thisend he was watching Squillante's section because basically it was an old-fashionedoperation without up-to-date and contemporary machinery.His observations therewere made to see what he could do to improve that section's operation.Pontarelli testified that his office is immediately adjacent to the men's room andthatMartin,Hart, or Squillante came under his observation "accidentally."Healso testified that it would be physically impossible to follow the three employeesaround because the plant is a huge building and the three work in opposite corners.In any event he makes two to eight trips per hour through the plant as part of hisofficial duties in expediting and overseeing the work.He admitted that he hadwarned the three in question about loitering in the men's room.He also admittedthat, as Hart testified, whenever the latter left his post Pontarelli might have beenin the area.He explained that Hart was one of his better workers and that if hewas in the area it was not for the purpose of watching Hart.Pontarelli also testified about Squillante as follows: "Very definitely Mr. Squillanteis an agitator.Whether he is one of the inside agitators or not, I don't know.Hecould be classified as such as far as I was concerned, yes sir. I have known him,Squillante, all his life. I think he was born that way.This has nothing to do withunions whatsoever."According to Pontarelli's further testimony this was true ofSquillante when he had previously worked under Pontarelli's supervision some 3 or4 years prior to March 17.ConclusionsIn addition to the Section 8(a) (1) violations already found, on the basis of theforegoing evidence I find that the following matters revealed therein also involvetransgressions of that section of the Act:1.Burdon's comment to McDonald on January 27 that Respondent knew whothe nine people were that attended the union meeting.2.Burdon's similar comment to Squillante on March 29 and Canario's similarcomment to Martin on December 9.3.Canario's statement that the Company intended to make it difficult for theprounion employees.4.Burdon's threat to discharge McDonald, coming as it did in a context of anti-union comments.5.And in the same context, Burdon's restriction of McDonald's activities.6.The discontinuance of Hart's coffee procurement duty."7.Burdon's interrogation ofMcDonald, Martin, and Squillante regarding theUnion and Canario's similar interrogation of Squillante.As to these interrogations,Respondent points to the fact that its supervisory employees had come up from theranks, that these people had worked together for years, and that "under such cir-cumstances there is naturally a close relationship between supervisory employeesand rank-and-file employees and a natural tendency to exchange news, informationand ideas which does not exist to the same extent in a company where this situationdoes not exist and where there is a more distinct line of demarcation between super-visory and rank-and-file employees." I agree that normally such a relationshipshould give rise to a more liberal appraisal of the verbal exchanges between man-agement's representatives and union supporters.However, in view of the oppro-brium Sullivan heaped upon the prounion employees, I am of the opinion that thespirit of easy "give and take" between them and their supervisors was considerablydampened.Furthermore most of the interrogation occurred in a context of othercoercive remarks and thus tends to taint with illegality what otherwise might bepermissible questions.Blue Flash Express, Inc.,109 NLRB 59118.The General Counsel's witnesses contend that they were constantly followedand kept under observation by Respondent's supervisors, chiefly Pontarelli.There isa strong suspicion that this occurred and was generally indulged in as an antiunionn Any doubt I had that thisactionwas motivated by Hart's identification with theprounion faction is effectively dispelled by Pontarelli's testimony. UNITED WIRE AND SUPPLY CORPORATION21device.However, because of the location of Pontarelli's office and by the verynature of his duties, I would find no violation of the Act in this connection exceptin one respect.That has to do with the employee, Squillante.The uncontroverted evidence and admissions all point, in my opinion, to a purposeon the part of Respondent by singling him out for protracted periods of observationto interfere with, restrain, and coerce Squillante in his exercise of rights guaranteedhim in the Act. Thus we have the credited testimony of Squillante that Adams hadon several occasions told him that because of his union activity the Company waspressingAdams to get something on Squillante so they could discharge him.12There is also Adams' credited testimony, more fully set forth below, that theCompany continually was pressing Adams to watch Squillante and restrict hisnormal activities and movements because of, or to prevent, his union activity.There is also Sullivan's 30-minute observation of Squillante's section with its re-sulting public praise of everyone in the section and the contrasting condemnation ofSquillante coupled with his identification with the Union.On its face, this wouldseem to cast some doubt on Sullivan's position regarding the "poor man-hour effi-ciency" of the department.Squillante's duties chiefly involved his keeping the restof the employees (who for the most part were machine operators and thus primaryproducers) supplied with equipment, materials, and tools.Thus, if in his observa-tion of the department Sullivan had no criticism or corrections to make of theprimary operations, it would appear that they were being adequately serviced bySquillante.Jn making the above comments, I do not mean to imply that in my opinionSquillantewas an exemplary or perfect employee. I have found, contrary toSquillante's denial, that he did engage in the conduct attributed to him in thewarning card he received May 1. The seriousness of that conduct, of course, is notfor me or the Board to determine. But, I think it is significant to realize that theorders to restrict Squillante's normal activities and Sullivan's coercive observation ofhim took place before the warning card was issued.In sum, on the basis of this evidence and my observation of Squillante, I amof the opinion that he is a person not averse to a bit of levity in his daily pursuitsand that on accasion he engaged in some of the typical horseplay to be expected in avaried group of industrial workers.Furthermore from his testimony and demeanoron the stand I have the impression that he was not only an articulate supporter of theUnion, but a bold, if somewhat brash, one.Accordingly, it seems to me that what-ever validity there might be in Respondent's criticism of Squillante's attitude anddeportment in the performance of his duties is considerably lessened in the lightof Squillante's 15 years of employment during the entire period of which, accordingto Pontarelli's testimony, he was a "ball buster" or "agitator."Apparently, onlywhen Squillante became interested in a union did his attitude and idiosyncrasies be-come important and annoying.The Demotion of AdamsAs of March 17, 1961, Subforeman Steven Adams 13 had been employed byRespondent 27 years, the last 15 of which had been as a supervisor.When Adamsarrived at work on March 17, he went to the mill office, as was his custom, to "getlined up from the previous shift."Looking for Arthur Ciccone, the then generalforeman of the second shift, he asked Mill Superintendent H. A. McKenna, "WhereisArthur?"McKenna said, "He is retired."Adams thought he was "kidding" andlooked puzzled.McKenna said, "Well, there has been some changes around here,and Arthur won't be in. Furthermore, you have an appointment with Mr. Phillips(production manager) at 4:00 o'clock.You will find out what is going on."At 4 o'clock Adams went to see Phillips in his office.Telling him to sit down,Phillips said, "There has been a lot of changes around the plant and you are in-volved.As of tonight, you are being taken off your job. They are consolidatinga couple of departments, and somebody else will take over your job."He then toldAdams that he was to report to the mill office the following Tuesday when he wouldbe given a job.He also told Adams that one of the reasons for his demotion wasthat he was having a lot of trouble with his men.Adams voiced his disagreement18 In this connection it is interesting to note that Adams was the next-door neighbor ofSquillante's brother.18 Adams was subforeman of the second shiftin thetoolmill.Under him in the lineof supervisionwas a sectionforeman or foremenAbove him in inverse order of im-portance were the generalforemanof the shift, the mill superintendent, the productionmanager,the assistantgeneral manager,and the general manager. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith that statement.Phillips said, "If you are dissatisfied, you are entitled to file agrievance against the Company."Adams said that there was no need to do thatadding, "I have been tried and have been convicted."When he went back to themill to line up his night's work McKenna told him, "Look, Steve, I don't know whathappened.All I can say is I am sorry."Adams replied, "Mac, I have been aconscientious worker for this Company for all the years I've been here. I don'tthink I ever hurt anybody.What hurt me more than anything in that office is aman telling me I have been having a lot of trouble with my help. I know it isn'tso."McKenna said, "Steve, believe me I haven't heard any complaints about youand your help."Adams had had no prior knowledge or information about any pending change inhis status.He knew by the Company's rules 14 and past practices that as a demotedsupervisor he "would report to a night shift and would be given any job available."He also knew by the job posting and bidding rules that "any job that is availablein the United Wire is an undesirable job."Accordingly he calculated that his de-motion would result in a salary reduction for him of about $80 a week or 40 to 45percent.Over the weekend he gave the matter considerable thought and concluded"that after all the years [he] put in there, all the hard work [he] put in there tryingto get somewhere, if that is what the Company thought of [him], [he] could nevergo back there and hold [his] head up " So he did not go back.The foregoing circumstances of Adams' demotion are based on Adams' undeniedand credited testimony.Neither Phillips nor McKenna testifiedAdams furthertestified as follows:The only incident he could recall involving any trouble with his help occurredsometime between the first of the year and March 17.This involved AndrewSquillante.On this occasion General Foreman Ciccone came running over toAdams and said, "Get that guy [Squillante] the hell away from that desk over thereand get him in the section where he belongs. I caught him once over the Coca-Colacooler; I caught him another time this evening walking down the alley talking tosomebody.Now, he is over there standing around talking to people when they arecoming in to work." So Adams went over to Squillante and said, "Look, youbetter get back to your section, Arthur is blowing his stack.He told me he caughtyou twice previous to this out of the department, and now he comes around andfinds you standing around over there."The following day when Adams came to work and went into the office, Squillantewas there with Ciccone and McKenna. Squillante said, "I don't like the way I wastreated last night."Adams said, "How were you treated9" Squillante said, "Youused abusive language at me, and you hollered at me."Adams said, "Squillante, Ididn't do anything of the kind; I went up to you and told you in a normal way toget to your section where you belong." The two supervisors sided with Adams andtold Squillante that they did not believe he "used that kind of language."Adamssaid, "If you thought I used abusive language, I apologize; I am sorry, but I didn'tdo it"Adams further testified that Ciccone had told Adams that Squillante was a union-man and that he was to watch him. Adams told Ciccone that Squillante's sectionforeman and Squillante were quite friendly and that the foreman had told Adams thatSquillante had nothing to do with the Union.Ciccone said, "Look, for your owngood, you want to watch him. There is a lot of things going on around here youdon't know about."Adams said, "I don't think there is any union activity in mydepartment "Ciccone said, "There is."Ciccone continuously brought up thepoint to Adams that his job might be in danger if he did not control Squillante andprevent him from taking part in union activities.Ciccone said, "You want to watchhim.Your job is involved. If you are interested in your job and keeping yourjob, you want to watch him." On one of these occasions Adams said to Ciccone,"What do you mean, watch him? The man isn't doing anything." Ciccone said"Keep him in his section."Adams said, "Can't he go to the toilet?You want meto stop him going to the toilet.What do you want around here? Can I tell a manhe can't go up during the lunch period and sit with other people and eat his lunch."I.Article IX, section 19, of the Company's handbook on policies and practices states:An employee in a supervisory position for more than C, months may. for justifiablereasons, be returned to a nonsupervisory job in the department he is working inIn this event his seniority status will be determined by the length of his continuousservice in the department.He will be assigned to a job or jobs, on a night shift,in keeping with the "no bumping" policy, and consistent with his ability, skill,efficiency, and seniority status.He will be ineligible to bid for another job Openingfor a period of 1 year. UNITED WIRE AND SUPPLY CORPORATION23On one occasion Assistant General Manager Burdon came running over to Adamsall excited and upset.Adams was talking to his section foreman, Joe Lima, at thetime.Burdon asked Adams if he was watching Squillante.Adams said, "Well,there is nothing to watch him for; I don't think the man is involvedin unionactivities.Joe Lima just told me last night that he hasn't got anything to do withthe Union."Burdon said, "He is a god-damn liar; wouldhis own grand-mother, and you can call him over and tell him I said it." 15Adams had told Lima,time and again, "Look, they're watching that man.Arthur is watching him con-tinuously.Arthur is after me continuously to tell him to keep in his own depart-ment, keep busy."Neither Lima nor Ciccone testified.Burdon did not deny anyof the foregoing.Accordingly, I credit the above testimony of Adams.About the Adams' matter Assistant General Manager Burdon testified as follows:Adams' demotion was part of a reorganization plan that had been under considerationfor a couple of months before it occurred.The plan was designed to cut downoverhead by approximately $100,000 and involved in all the elimination of 11 jobsmostly in the administrative or supervisory categories.Plant Manager Purner whowas about 60 years old was given early retirement.Also given early retirement wereGeneral Foremen Ciccone and Alexander Rego and Foreman Jack Dorcus. TrafficManager Casey and Carl Nordhl, a toolmaker, both over 65, were retired. Inaddition to Adams there were three other supervisory employees below the age ofb0 (Adams was in his late forties or early fifties) who were not given early retirementand were demoted to nonsupervisory jobs.Since there was not enough work in the front mill, supervised by Adams, and inthe aluminum mill, supervised by Canario, to keep both those subforemen busy theycombined the two departments and picked Canario, a man of 9 years' tenure withRespondent,16 to supervise them.They kept Canario because he had had experiencewith the same kind of equipment that was used in Adams' department while Adamshad had no experience with extrusion presses and melting furnaces used in Canario'sdepartment.But the demotion of Adams was not solely economic.Itwas alsobecause he did not get along with people who were working for him. Accordingto Burdon's testimony they had continual complaints from many people in Adams'section about his relationship with his employeesThe nature of these complaintshad to do with the way Adams talked to people and gave orders and what he expectedfrom the men. Burdon testified that this personal aspect of the matter "was adetermining factor helping us to determine who would be the best of the two men."In illustration Burdon testified at one point that "if people in your office come to youday in and day out and complain about a person mistreating them or treating themunfairly, I think you would have to take some measures too"; and at another placethat "when you have 5 or 10 people in a section that has got maybe 30 people initcontinually talking about the supervisor, I think something should be doneabout it."Burdon further testified that there were one or two individuals who bid on everyjob to -get out of Adams department.One of these he named as Norman Broder andthe other simply by the given name of George.When pressed for the identificationof additional complaints, Burdon refused to name any even though I indicated thathis refusal to be more specific would make his general testimony about the matterof little probative value.Of the three other supervisory employees who were demoted with Adams, theevidence shows the following percentage of reduction in their take-home paycaused by their demotions: Section Foreman Leitao, about 12 percent; Section Fore-man Sezuroski, about 18 percent; and Die Foreman Loud, about 18 percent.17Conclusions as to AdamsBurdon testified that when Adams left,Respondent was "considering putting himon the capillaryoiler" whichwas an open job on the second shift. This job wouldhave paid$1.741/2an hour plus bonus and 10 percent premium which would havebeen considerably more than the 40- to 45-percent decrease Adams anticipated inhis reliance on the"hook " Since this machine had never had an operator on it,Respondent contended that it would not have had to put the job up for bidding, Burdon15 Since Adams had been talking to Lima when Burdon made the remark it wouldappear either that the comment was directed to Squillante rather than Lima or that Limahad left before the remarkwas made.16Canario so testified.17These figures are approximations based on the average weekly take-home pay forsei eral 40-hour weeks worked immediately before and after their demotions. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplaining that Respondent considered this to be in accordance with the policybook. If Respondent really was considering giving Adams the above job, one wouldthink it would have told him so or at least given him some hint of it at the timehe was so bluntly relieved of his supervisory duties.This is particularly true in thelight of the rigid adherence to the book expected by Respondent of all employees,both supervisory and rank-and-file.18I have no doubt, and find, that the reorganization which resulted in Adams' de-motion was made in good faith and had no connection with the union campaign.Notwithstanding this finding, however, I am convinced and find on the basis of theforegoing evidence and considering the record as a whole, that Adams' demotion wasmotivated and executed primarily because of his failure or refusal at Respondent'sinsistence to engage in the commission of unfair labor practices against Squillante.The direct evidence of this, of course, stands undenied in the record.But there areother interesting considerations here.To begin with, the abrupt and unheralded dropping of a man of 27 years' tenureand his replacement with one of 9 or 10 years' tenure as was done here immediatelycauses pause.19This is particularly true in view of the statement in one of Sullivan'sflyers to the employees saying that "any fairminded person knows that transfers,work loads, layoff, . . . filling of vacancies, and promotions have been on a senioritybasis, in accordance with our employment policy rules.Any one who says theyhaven't is a LIAR.A deliberate LIAR whose motive is for his own selfish interest."Burdon testified that this did not apply to supervisors.Apart from the fact that super-visors are people if not considered employees by Respondent (and the Act) it wouldappear that this position is somewhat inconsistent with Burdon's insistence else-where that Respondent's supervisors are governed by and "have to follow the book."Even more pertinent, however, is Respondent's attempt to attribute to Adamsdifficulty in handling employees as a reason for his demotion.Apart from an almostcomplete failure of proof,20 it would appear that after 15 years of supervisory dutieswithout an intervening demotion (and such demotions apparently occurred periodi-cally as indicated by Pontarelli who testified that he had undergone such a demotionin his tenure with Respondent) Respondent is a little late in recognizing such adeficiency in Adams' performance.As Burdon described it, Adams' difficulty was"the way he talked to people and gave orders and what he expected from the men "Considering that these things constitute the very essence of a supervisory job thewonder is that Adams ever become a supervisor let alone continued as one withoutinterruption for 15 yearsAs in the case of Squillante, it would appear that anyidiosyncrasies in Adam's performance or attitude became important only in thewhite heat of Respondent's opposition to the Union.In view of the foregoing, I find that Adams' demotion was illegalAs statedby the Board inJackson Tile Manufacturing Company,122 NLRB 764, 767, "adischarge of a supervisor for refusing to commit unfair labor practices on behalfof his employer constitutes an invasion of the self-organizational rights of rank-and-file employees.This is so because it demonstrates graphically to rank-and-fileemployees the extreme measures to which the offending employer will resort in orderto thwart them in their desire to join or assist a labor organization."Having found that Adams' demotion was illegal, it follows, of course, that therewas no obligation on his part to accept it.Accordingly his refusal to take the lesserjob he might have had amounts to a constructive discharge and does not absolveRespondent from the obligation to reinstate Adams and make him whole for theloss of pay suffered as a result of Respondent's illegal conduct.'SBurdon testified, "Supervisors realize that, everyone of them, we have to follow thebook.That is what the supervisors, everyone of those fellows in the plant there, have tofollow the book "19 In making this observation I am fully aware that three other supervisors were de-moted in this same situation and that there is nothing in the record to show any differencein the treatment of them in this respect It appears, however, that whereas Adams in hisreliance on "the book" logically anticipated a 40- to 45-percent cut in remuneration, thelargest cut experienced by any of the other demoted supervisors was about 1'8 percent20 It is interesting to note that the only substantial evidence appearing in the record inthis connection involves Adams' alleged impolitic handling of Squillante on one occasionIn view of Respondent's attitude toward Squillante as expressed by Sullivan. and Respond-ent's continual importuning of Adams to keep Squillante under illegal surveillance it seemshighly incongruous, to say the least, that Respondent should have been disturbed byAdams' treatment of Squillante.And Respondent's position is further impugned by thefact that at the time Adams' supervisors sided with him in the matter. A.P.W. PRODUCTS CO., INC.25IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its business operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has committed certain unfair laborpractices it will be recommended that it cease and desist therefrom and take certainaffirmativeactiondesigned to effectuate the policies of the Act.Having found that Respondent interfered with the rights guaranteed its employeesin Section 7 of the Act by constructively discharging its supervisor, Steven Adams,because of his failure and refusal to commit unfair labor practices on behalf of Re-spondent, it will be recommended that the Respondent offer to Adams immediateand full reinstatement to his former or substantially equivalent position, withoutprejudice to his former rights and privileges, and make him whole for any loss ofpay he may have suffered by reason of his discharge by payment to him of a sumof money equal to the amount he would normally have earned as wages, from thedate of his discharge until his reinstatement as described above, less his net earningsduring this period.Theloss of earningsshall be computed in accordance with theWoolworthformula, F.W. Woolworth Company,90 NLRB 289, 291-294.In view of the nature and extent of the unfair labor practices hereinfound, I amconvinced that the commission of similar and other unfair labor practices by Re-spondent reasonably may be anticipated. I will therefore recommend that Re-spondent be orderedto cease anddesist from in any other manner infringing uponthe rights guaranteed to employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact,and uponthe entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Wire and Supply Corporation is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]A.P.W. ProductsCo., Inc.andUnited Papermakers and Paper-workers, AFL-CIO.Case No. 1-CA-3354.May 2, 1962DECISION AND ORDEROn June 2, 1961, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Intermediate Report, together with supporting briefs.The Respondent filed a brief in support of the Intermediate Report.137 NLRB No. 7.